Citation Nr: 0022175	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-131 20	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for leiomyomata uteri, 
status post myomectomy in 1992 and 1993.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1988.  This case comes before the Board of 
Veterans' Appeals (Board) from an appeal of a rating decision 
by the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veteran Affairs (VA), in which the RO, in 
pertinent part, denied service connection for PTSD and 
leiomyomata uteri, status post myomectomy in 1992 and 1993.

FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
suffers from PTSD.

2.  The veteran had fibroids prior to service.

3.  The record does not contain competent medical evidence 
that the veteran's pre-existing leiomyomata uteri worsened 
during service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for 
leiomyomata uteri, status post myomectomy in 1992 and 1993 is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for PTSD and for leiomyomata 
uteri, status post myomectomy in 1992 and 1993.  A veteran 
who submits a claim for benefits to the VA shall have the 
burden of offering sufficient evidence to justify a belief by 
a fair and impartial individual that the claim is well 
grounded. See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

The elements required to establish service connection for 
PTSD are 1) a current, diagnosis of PTSD, which is presumed 
to include both the adequacy of the PTSD symptomatology and 
the sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) competent medical evidence of a 
causal nexus, or link, between the current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. § 
3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Consequently, I see no basis 
upon which to comply with the representative's request in 
this regard.

As discussed below, the Board concludes that these claims are 
not well grounded.  Where claims are not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make either of these claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  The Board views its 
discussion below as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for 
service connection for these disabilites, and the reasons why 
her current claim must fail.  See Graves v. Brown, 9 Vet.App. 
172, 173 (1996); Robinette v. Brown, 8 Vet.App. 69, 77-
78(1995).

1. Post traumatic stress disorder.

Service medical records show that in July 1988 the veteran 
self-referred for stress with symptoms of anxiety and 
depression.  The impression was of adjustment disorder with 
mixed emotional features.  An occupational problem was noted 
and the plan was to continue counseling at the duty station.  
An August 1988 discharge diagnosis was of adjustment 
disorder, mixed emotion.  The veteran's September 1988 
separation examination reported that she provided a history 
of depression or excessive worry and nervous trouble.  
Psychiatric evaluation was normal.  

September 1995 treatment entries reported that the veteran 
was seen on consult for evaluation of episodes of depression, 
emotional changes, and a "stressed out feeling."  She 
claimed that she had been feeling upset, depressed and 
distressed lately due to her job situation.  The impression 
was of adjustment disorder with mixed anxiety and depressive 
symptoms, mild.  

At a VA mental disorders examination in November 1997, the 
veteran reported that she was raped while attending college 
by a man she was dating and that she was sexually assaulted 
during service.  She claimed that she continued to experience 
emotional sequelae of the attempted rape that occurred during 
her military service.  The examiner diagnosed major 
depressive disorder with psychotic features and features of 
panic disorder without agoraphobia on Axis I.  The examiner 
reported that the veteran did not currently meet the criteria 
for PTSD.  The veteran reported a number of symptoms 
experienced immediately after her trauma that indicated an 
acute stress disorder, many of which appeared to have abated.  
She did, however, continue to experience symptoms indicative 
of a major depressive episode and possibly resultant 
hallucinations.  She also acknowledged dissociative symptoms 
that occurred in the past, but did not currently meet the 
criteria for any dissociative disorder.  Despite these 
significant problems, the appellant appeared to function well 
occupationally and enjoyed the support of family and friends.  
She did, however, continue to have longstanding problems in 
heterosexual relationships.  The etiology of this did not 
appear to be directly related to her military assault.  

The Board finds that the veteran's PTSD claim is not well 
grounded.  The Board first notes that the most recent VA 
psychiatric examination, dated in November 1997, reported 
that the veteran did not meet the criteria for PTSD.  There 
is no competent evidence of record of a diagnosis of PTSD.  
Because the veteran has failed to prove this essential 
element of her claim, her claim for service connection for 
PTSD is not well grounded and must be denied.

2.  Leiomyomata uteri, status post myomectomy in 1992 and 
1993.

At the veteran's January 1986 military examination, she 
denied a history of treatment for a female disorder or any 
change in her menstrual pattern.  Her pelvic examination was 
reported to be normal.  A July 1986 entry reported that she 
had discontinued oral contraception a year earlier.  She had 
regular menses from the age of 13 years, every 28 days for 5 
to 7 days without problems.  She reported no significant 
history.  Provisional diagnosis was of secondary amenorrhea.  
An August 1986 entry reported that she complained of no 
menstrual cycle for 6 to 7 months, and reported discharge, 
burning upon urination, and lower back pain.  She stated a 
history of urinary tract infection, and reported that she was 
not taking birth control.  The assessment was UTI/early 
report (history of same).  The veteran was seen in the Pap 
smear clinic in July 1987.  She denied previous surgery of 
the female organs.  She reported white discharge monthly, and 
pain with her period for which she took Motrin.  Examination 
revealed that her abdomen was nontender.  Her uterus was 
anlurated and the upper limits of normal without tenderness 
or masses.  The impression was that the appellant desired no 
contraception.  She claimed that she had a history of 
fibroids by ultrasound in 1983. In December 1987, the 
appellant complained of UTI with a prior history of same.  
She claimed that she had discharge of 2 days duration which 
was grayish in color.  She complained of itching.  Urinalysis 
was within normal limits.  The assessment was of nonspecific 
vaginitis.  An April 1988 entry reported that the veteran 
complained of possible UTI of 4 days duration with frequency, 
burning and yellow discharge with odor.  Urinalysis revealed 
no sign of infection.  The assessment was of nonspecific 
vaginitis.  In May 1988, she complained of recurrent vaginal 
discharge and water retention.  The assessment was of pelvic 
mass, rule out bicornuate uterus.  The veteran's September 
1988 separation examination reported that she denied any 
history of treatment for a female disorder or change in her 
menstrual pattern.  Pelvic examination was normal. 

A VA general medical examination was conducted in January 
1989.  No complaints referable to the veteran's genitourinary 
system were indicated.  Her abdomen was described as 
moderately obese, soft and nontender.  No abdominal masses or 
viscera were palpable.  Bowel sounds were normal.

VA treatment records were submitted.  An April 1995 treatment 
record indicated that the veteran was seen in the Women's 
Clinic.  She reported that she had a regular cycle without 
cramping.  She indicated that she had had uterine fibro tumor 
removed 3 years earlier, and had a C-section delivery.  The 
assessment was that the veteran voiced no complaints and was 
status post myomectomy.  August 1995 entries reported that 
the veteran was seen for her yearly check up.  She provided a 
history of fibrocystic disease.  She indicated that a fibroid 
was removed from her uterus in 1992, and that she had no 
other complaints.  She noted that she was very emotional and 
wanted her thyroid profile checked.  Her abdomen was within 
normal limits.  An April 1997 entry reported that the veteran 
was status post myomectomy and complained of prolonged 
menses, although no intermittent bleeding was reported.  The 
impression was status post myomectomy.  

A VA gynecological examination was conducted in October 1997.  
The veteran reported an irregular menstrual cycle since she 
joined the service.  By history, her menstrual periods 
started the day before she joined the Army, and were followed 
by eleven months of amenorrhea and irregular menstrual 
periods up until her discharge in 1988.  Since that time, 
they had continued on an intermittently irregular cycle.  
Past surgical history was significant for a myomectomy 
performed in 1992 for symptomatic leiomyomata uteri.  In 
1993, she had a cesarean section and two additional 
leiomyomas removed at that time.  Her last Pap smear, in 
April 1997, was normal.  Examination revealed that her 
abdomen was soft and nontender with a midline abdominal scar.  
Pelvic examination showed normal external genitalia, 
Bartholin's urethra and Skene's glands.  The vagina was 
without lesions.  Cervix was unremarkable.  There was late 
menstrual bleeding.  The uterus was mobile.  The uterus did 
not appear to be enlarged but it was difficult to outline the 
uterus in its entirety.  A Pelvic ultrasound was scheduled 
but not yet done, and a repeat Pap smear was obtained.  The 
impression was of a history of amenorrhea and irregular 
menstrual periods since joining the Army, possible 
hypothalamic dysfunction; and a history of symptomatic 
leiomyomata uteri, status post myomectomy on two separate 
occasions, possible persistence or recurrence of myomectomy.  

The Board notes that, because a leiomyomata uteri was not 
clinically noted when the veteran was examined for enlistment 
into the service, she is entitled to the statutory 
presumption of soundness under 38 U.S.C.A. § 1132.  However, 
the presumption is rebutted by the medical evidence, which 
consists of medical history provided by the veteran 
indicating a history of fibroids by ultrasound in 1983.  A 
pre-existing disorder is considered to be aggravated where 
there is an increase in disability during service, unless due 
to the natural progress of the disorder.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  As discussed 
below, the Board finds that competent medical evidence does 
not show that the veteran's fibroid disorder currently 
diagnosed as leiomyomata uteri, status post myomectomy in 
1992 and 1993, was worsened beyond its natural progression 
during service.

In so finding, the Board places emphasis on the veteran's 
military treatment records, which merely report a history of 
fibroids by ultra sound in 1983 with a negative cytology 
report for malignancy in July 1987.  Although the appellant 
was treated for various gynecological complaints, including 
secondary amenorrhea, urinary tract infection, and nonspecific 
vaginitis, no findings referable to leiomyomata uteri were 
indicated and a VA general medical examination conducted in 
January 1989 indicated no abdominal masses or viscera 
palpable.  The first indication of leiomyomata uteri was in 
April 1995, at which time the veteran reported that she had 
had a uterine fibro tumor removed 3 years earlier, years after 
her military separation. 

The veteran's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the veteran claims, in essence, that her leiomyomata 
uteri manifested during service as an aggravation of her pre-
existing fibroid disorder, her assertions of a medical 
diagnosis and opinion on causation alone are not probative.  
See also, Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993). 

Since there is no objective medical evidence to establish that 
the veteran currently has leiomyomata uteri that manifested or 
was aggravated during service, it is found that the claim 
presented is not well grounded.  Rabideau v. Derwinski, 
2 Vet.App 141, 143 (1992) (lack of evidence of the claimed 
disability related to in-service incurrence or aggravation).  
Therefore, VA's duty to assist the appellant in the 
development of this issue is not for application.  


ORDER

Evidence of a well-grounded claim having not been submitted, 
the veteran's claim for service connection for PTSD is 
denied.

Evidence of a well-grounded claim having not been submitted, 
the veteran's claim for service connection for leiomyomata 
uteri, status post myomectomy in 1992 and 1993 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


